                 Case 2:16-cv-01977-JAD-BNW Document 79 Filed 08/07/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Plaintiff
Robert G Pleasant                                      JUDGMENT )RU$77251(<)((6IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:16-cv-01977-JAD-BNW
State Farm Fire and Casualty Company


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
 Judgment is hereby entered awarding Attorney Fees in favor of State Farm in the amount of $106,140.00.




         8/7/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ D. Reich-Smith
                                                             Deputy Clerk
